Citation Nr: 1733620	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-15 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a claim seeking entitlement to basic eligibility for Department of Veterans Affairs benefits, to include nonservice-connected pension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Appellant contends that he served with a Philippine guerilla unit attached to the 11th Airborne Division, U.S. Army, from August 1942 to September 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.  The Appellant submitted a timely NOD in August 2013, a statement of the case was issued in February 2014 and the Appellant submitted an untimely VA Form 9 in May 2014.  In September 2014 the Appellant again submitted a claim for NSC pension.  In a September 2016 letter, the RO told the Appellant that his February 2014 VA 9 was not timely; however, in December 2016 the RO issued a supplemental statement of the case, denying the Appellant's claim. 

As to the issue of the Appellant's untimely VA form 9, the Board has considered the application of the holding of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App 37 (2009), as it relates to the instant decision.  In Percy, the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements). 

Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination' and '[i]f no notice of disagreement is filed... within the prescribed period, the action or determination shall become final.'"  See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicating that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470   (1998) ("an untimely NOD deprives [BVA] of jurisdiction"). 

Although the RO informed the Appellant that his February 2014 VA 9 was not timely, they also proceeded to readjudicate his claim in the December 2016 SSOC.  Additionally, the Appellant's representative submitted an Informal Hearing Presentation in the case in June 2017.  Therefore, as it appears the Appellant has reason to believe the case is still on appeal, the Board will waive the issue of timeliness and will exercise jurisdiction over the claim.  See Percy, 23 Vet. App. at 45.

As to the issue of whether new and material evidence has been received to reopen the Appellant's claim of entitlement to VA benefits, the Board is required to consider the question of whether new and material evidence has been received to reopen the Appellant's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has characterized the issue accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2011, VA denied entitlement to NSC pension on the grounds of unverified service.  The Appellant was informed in writing of the adverse determination and of his appellate rights.  The Appellant did not appeal the decision or submit new and material evidence within one year and the decision became final.  

2.  Additional documentation submitted since the January 2011 decision is new and material and raises a reasonable possibility of substantiating the Appellant's claim.  
3.  The service department through the National Personnel Records Center (NPRC) has certified that the Appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSIONS OF LAW

1.  The January 2011 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  Evidence received since the January 2011 decision is new and material.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

3.  The criteria for entitlement to VA benefits, to include NSC pension, have not been met.  38 U.S.C.A. §§ 101, 107, 5107; 38 C.F.R. §§ 3.1, 3.2, 3.7, 3.40, 3.41, 3.203, 3.351.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has obligations to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.156(a), 3.159.

In some cases, however, such duties need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status.  VA's duties to notify and assist are therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 312 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004). 

VA's duty to assist requirement does apply to VA's efforts to obtain verification of service, as explained in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  The RO carried out appropriate development in this case by making numerous requests to the service department through the NPRC for certification of the Appellant's alleged service and ensuring that the responses to these requests were all received.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).

II. Legal Standards and Analysis

New and Material Evidence 

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R.            § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283   (1996); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The rule of Justus does not require VA to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Furthermore, the Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion."  See King v. Brown, 5 Vet. App. 19, 21 (1992).

In January 2011, VA denied NSC pension due to an inability to confirm the Appellant's service.  The Appellant was informed in writing of the adverse decision and his appellate rights in writing.  He did not submit a NOD in response to the adverse decision.  New and material evidence pertaining to the issue of entitlement to NSC pension was not received by VA or constructively in its possession within one year of written notice to the Appellant of the January 2011 administrative decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).

The evidence upon which the January 2011 administrative decision denying eligibility for NSC pension was formulated included the Appellant's October 2010 claim for NSC pension for his "direct military service with the US Army during [WW] II in the Philippines from August 24, 1942 to September 15, 1945 as Captain U.S. Army."  Other evidence of record at that time included records indicating varying service discharge dates and service serial numbers.   
The Appellant filed another claim for NSC pension in September 2012.  With the claim, the Appellant submitted evidence that included alternate information regarding his service, including an alternate name.  

The evidence received since January 2011 relates to an unestablished fact necessary to substantiate the claim and is neither cumulative nor redundant of the evidence previously of record.  In light of the foregoing, the Board concludes that there is new and material evidence related to the grounds of the prior final denial for entitlement to VA benefits, to include NSC pension.  

Entitlement to Nonservice-Connected Pension

The Appellant contends that he is entitled to NSC pension benefits based on service with the US Army as a Philippine guerilla in World War II.  

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e). 

A Philippine veteran is limited by law to the award of a defined set of benefits. Service as an Old (Regular) Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107(a), 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Philippine eligibility for NSC pension is covered by 38 C.F.R. § 3.40(a) as follows: Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance.  38 C.F.R. § 3.40(a).

In this case, the threshold question for basic eligibility to entitlement to VA benefits, to include NSC pension benefits, is whether the Appellant has qualifying service for VA purposes.  The Appellant contends he served as a guerrilla in the Lipa Guerilla Regiment - Paran's Unit, 11th Airborne Division.  On his claims for NSC pension received in October 2010 and September 2012, the Appellant reported that he served from August 1942 to September 1945.

With regard to verification of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  In addition to the above requirements, for pension claims, in order for a document to be accepted without verification it must also demonstrate service of 4 months or more; or, discharge for disability incurred in line of duty; or, 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability. 

When a claimant does not submit evidence of service that meets the above requirements of 38 C.F.R. § 3.203(a) and (b), VA "shall request verification of service from the service department."  38 C.F.R. § 3.203(c). 

The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

Recently, in Tagupa, the Court held that "absent evidence of delegation to NPRC of the service department's authority to determine qualifying service, the plain mandatory language of VA's regulation controls.  That language clearly states that, when VA has determined that evidence of service does not comply with [38 C.F.R. § 3.203] subsection (a), VA 'shall request verification of service from the service department.'"  Tagupa v, 27 Vet. App. at 101 (quoting 38 C.F.R. § 3.203(c)).

The record reflects that when the Appellant originally filed his claim for benefits, the VA asked the NPRC to verify the Appellant's service.  An August 2009 VA Form 21-3101, Request for Information, indicates that the Appellant's name was not listed in the reconstructed recognized guerrilla roster maintained by the RO.  October and November 2009 responses from the NPRC using alternate pieces of identifying information for the Appellant reported that the Appellant had no service as a member of the Philippine Commonwealth Army including the recognized guerrillas in the service of the United States Armed Forces.

In November 2010, the NPRC responded that it could not identify a record for the Appellant and that if the record had been there in July 1973, it would have been in the area that suffered the most damage in the fire and may have been destroyed.  Where service records are destroyed or missing, the Board has a heightened obligation to explain its findings and conclusions, and carefully consider the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

A November 2012 request for information indicates again that the record was fire related and that service was unable to be verified.  

In January 2013, the service department, through the NPRC, responded to a subsequent December 2012 request for information by reporting that the Appellant had no service as a member of the Philippine Commonwealth Army including the recognized guerrillas in the service of the United States Armed Forces.  

In October 2015, VA again requested verification of service from the Department of the Army through the NPRC.  The request included all identifying information of record for the Appellant, including alternate service dates, service serial numbers, and name spellings.  The RO also submitted the following evidence to the NPRC: a copy of NPRC letters dated in March 2004 and March 2012; an invite to recollection and heroism; a certificate of discharge from the Army of the United States; a certificate of service from the Office of the Assistant Adjutant General dated in February 1964; a certificate of appreciation from the American Legion (AL); an induction and enlistment record; VA Form 527EZ; a marriage certificate; an enlistment record; appellant's letters dated in September 2012 and October 2013; APO 74 dated in June 1947; PA AGO Form No. 55; a certificate of award from the Armed Forces of the Philippines issued in October 1994; copy of AL cards; recognition of guerrilla unit dated in March 1947; copy of PIES reply; NA Form 13055 and 13075; additional information re military service; VA Form 21-526; VA Form 21-3101; VA Form 21-4138; and EO Grp No. 10 military data.  

In August 2016, the NPRC replied that they found a claims folder for the Appellant but it did not contain a PA AGO Form 23.  The letter indicates that a search of the archives produced a negative result for the Appellant's guerrilla service.  The Appellant was not listed in the card files as having verified service.  The Appellant's alternate name was also checked and not located.  

Further, the Appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge pursuant to 38 C.F.R. § 3.203(a)(1).  As explained above, without verification by a U.S. service department, the VA may accept evidence of service submitted by a claimant if such evidence consists of a document issued by a U.S. service department, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge.  To date, the Appellant has not submitted a record of his service or otherwise verification of the nature of his service from any U.S. service department.  The Board notes that there is a document of record titled Certificate of Discharge which indicates it was issued by the "Headquarters Army of the United States Recovered Personel Division APO - 707" and states that the Appellant was discharged from the civilian guerrillas in April 1945.  The Board, however, doubts the authenticity of this document or that it came from the United States Army given the misspelling of the word "personnel" in the title and body of the document along with other grammatical errors contained in the document.  Thus, the Board places no weight of probative value on this document as evidence that the Appellant had the claimed guerrilla service.

As described above, the Appellant's alleged service with the Philippine Guerillas from August 1942 to September 1945 is not verified pursuant to 38 C.F.R.              § 3.203(a)(1).  Accordingly, the appellant lacks the requisite service to establish status as a 'veteran' and render him basically eligible for VA benefits.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.40. 

Of note, although VA has adjudicated the claim as one for eligibility for VA compensation and pension benefits, statements from the Appellant have made clear that he is only interested in receiving NSC pension benefits.  Therefore, the Board notes, by way of explanation, that even if the Appellant's alleged service as a guerilla had been verified, it still would not qualify as wartime service for pension purposes under 38 C.F.R. § 3.40.  Thus, he would still not be entitled to the benefits he is seeking.

In sum, the evidence of record does not establish that the Appellant was ever a member of the Regular Philippine Scouts, Insular Force of the Navy, Samoan Native Guard, or Samoan Native Band of the Navy, which are the only such military entities entitled to NSC pension.  38 C.F.R. § 3.40(a).

For the foregoing reasons, the Appellant had no qualifying service, the basic eligibility criteria for establishing entitlement to VA benefits, including NSC pension, have not been met, and the claim must be denied.  In reaching this decision, the Board has considered the Appellant's own assertions; however, the finding of the service department is binding and conclusive upon the Board.  See, e.g., Spence, 13 Vet. App. at 380.  Thus, the Board does not have any discretion to award the Appellant basic eligibility to VA benefits.

Because VA benefits are not authorized as a matter of law in this case, the benefit of the doubt is not applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (finding that where law and not evidence is dispositive, a claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to basic eligibility for VA benefits, to include NSC pension, is denied.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


